DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 rejected under 35 U.S.C. 103(a) as being unpatentable over Mouli (US 2005/0040445 Al) in view of Kim et al. (US 2006/0145207 A1).
Regarding claim 1, Mouli teaches a process for making an optoelectronic device (image sensor; Abstract), comprising: providing a substrate (201; Fig. 5A, paragraph [0054]) made of a first material (silicon; paragraph [0054]); a region (trench 222; paragraph [0056]) of the substrate (201); filling the region (222) with a second material (the material of 220 including 22-1 to 22-7,  22-z, and 206; see Figs. 5B and 2, paragraph [0036-0037]) different from the first material (the material of 220 can have SiGe and SiGeC which is different from the first material of silicon; paragraph [0014]), by epitaxial growth (paragraph [0014, 0057]), wherein the second material (the material of 220 including 22-1 to 22-7,  22-z, and 206) consists of one material (one continuous layer of 220; see Fig. 2); forming an N-well (22-3 of n-type SiGe in the embodiment of paragraphs [0057-0058]; Fig. 2) in the region (222) made of the second material (the material of 220 including 22-1 to 22-7,  22-z, and 206; Figs. 5A-5B), by implantation ([0059]); and forming a photo diode (the layer formed of n-type 22-1 and p-type 22-2 in the embodiment of paragraphs [0057-0058], a diode responded to incident light; Fig. 2, [0034]) for a first wavelength (the wavelength of the incident light; [0034]) within the region (222) made of the second material (the material of 220 including 22-1 to 22-7,  22-z, and 206; Figs. 5A-5B) which consists of one material (one continuous layer of 220; see Fig. 2), wherein the photo diode (the layer formed of n-type 22-1 and p-type 22-2) is formed by a PN junction (the PN junction formed at the interface of the n-type 22-1 and the p-type 22-2 in the embodiment of paragraphs [0057-0058]), and P-type and N-type impurities (P-type impurities of the p-type 22-2 and the N-type impurities of the n-type 22-1) forming the PN junction (the PN junction formed at the interface of the n-type 22-1 and the p-type 22-2), and the P-type and N-type impurities (P-type impurities of the p-type 22-2 and the N-type impurities of the n-type 22-1) together having an upper boundary (the top surface of 22-1) and a lower boundary (the bottom surface of 22-2; see 
Mouli does not teach etching a region. 
In the same field of endeavor of photodiodes, Kim et al. teach etching a region (etching opening 47; Fig. 3B, paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Mouli, and Kim et al., and to form an opening by etching as taught by Kim et al., because Mouli is silent as to the method of forming an opening in a substrate and Kim et al. teach a typical method of forming an opening in Si substrate by etching ([0037-0042]).
Regarding claim 2, Mouli teaches the process of claim 1, further comprising: forming an electronic circuit (readout circuitry including a transfer transistor in Fig. 2; Figs. 2 and 7, paragraph [0035, 0071]) in another region of the substrate (a region adjacent to the photodiode as shown in Fig. 2).
Regarding claim 3, Mouli teaches the process of claim 1, wherein the second material (the material of 220) includes silicon germanium (Si1-xGex) or silicon carbide (Si1-yCy), wherein 0 < x,y < 1 (SixGe1-x; [0047]).
Regarding claims 4-6, Mouli teaches the region (222). 
Mouli does not teach: regarding claims 4, forming a masking layer to define the region before etching the region; regarding claim 5, removing the masking layer after filling the region with the second material; regarding claim 6, wherein the masking layer includes oxide.
claims 4, forming a masking layer (photoresist pattern 46 and oxide layer 45; Fig 3B, paragraph [0041]) to define the region (47) before etching the region (47); regarding claim 5, removing the masking layer (46 and 45) after filling the region (47) with the second material (49; Fig. 3C, paragraph [0042-0044]); and regarding claim 6, wherein the masking layer (46 and 45) includes oxide (oxide layer 45; paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Mouli, and Kim et al., and to form an opening by etching using a masking layer as taught by Kim et al., because Mouli is silent as to the method of forming an opening in a substrate and Kim et al. teach a typical method of forming an opening in Si substrate by etching using a masking layer ([0037-0042]).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouli and Kim et al. as applied to claim 1 above, and further in view of Hunt (US 2005/0279920).
Regarding claim 7, Mouli teaches the photo diode (the layer formed of n-type 22-1 and p-type 22-2). 
Mouli does not teach wherein a light absorption efficiency of the photo diode to a light beam above 800 nm or below 450 nm is higher than a photo diode formed in silicon.
In the same field of endeavor of photodiodes, Hunt teach wherein a light absorption efficiency of the photo diode (a photodiode of SiC; [0023]) to a light beam above 800 nm or below 450 nm is higher than a photo diode formed in silicon (an intrinsic property of SiC).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Mouli, Kim et al., and Hunt, and to use silicon carbide as the .
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mouli and Kim et al. as applied to claim 1 above, and further in view of Toda (US 2008/0087800 A1).
Mouli teaches the substrate (201).
Mouli does not teach, regarding claim 8, forming another photodiode for a second wavelength in the substrate and not in the region made of the second material, and regarding claim 9, wherein the first wavelength is an invisible light wavelength and the second wavelength is a visible light wavelength.
In the same field of endeavor of photodiodes, Toda teaches, regarding claim 8, forming another photodiode (photodiode of the visible light detecting pixel 12VL; Fig. 13, [0256], [0258]) for a second wavelength (visible light; [0256]) in the substrate (semiconductor device layer; Fig. 13) and not in the region made of the second material (the region of the photodiode of the infrared light detecting pixel 12IR being n type different from the p-well; Fig. 13, [0262]), and regarding claim 9, wherein the first wavelength is an invisible light wavelength (infrared of the infrared light detecting pixel 12IR; [0262]) and the second wavelength is a visible light wavelength (visible light; [0256]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Mouli, Kim et al. and Toda and incorporate the photodiode of Mouli into the solid-state image capturing device of Toda, because the photodiode of Mouli has high gain, low noise, and low dark current as taught by Mouli ([0014-0015]) and the solid-sate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.